COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements

ADEVIJA JUSIC
                                                                MEMORANDUM OPINION *
v.     Record No. 1023-09-2                                          PER CURIAM
                                                                  SEPTEMBER 1, 2009
CAPTIVE PLASTICS, INC. AND
 LIBERTY MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Adevija Jusic, pro se, on brief).

                 (Laura W. Hays; Daniel E. Lynch & Associates, on brief), for
                 appellees.


       Adevija Jusic appeals a decision of the Workers’ Compensation Commission denying her

claim for benefits because she failed to prove she sustained an injury by accident arising out of

and in the course of her employment on either January 1, 2007 or May 20, 2007. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Jusic v.

Captive Plastics, Inc., VWC File Nos. 233-61-42 and 234-57-12 (April 3, 2009). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.